Mr. Justice Matchett delivered the opinion of the court. Abstract of the Decision. 1. Accobd and satisfaction, § 4* — when acceptance of check constitutes. Where a claim is unliquidated and the amount due is not ascertained and, fixed, and a check is tendered indicating that it is to be in full of the account, the acceptance of such check by the creditor constitutes an accord and satisfaction. 2. Accobd and satisfaction, § 8* — what weight given denial of creditor that check had words indicating full payment of indebtedness upon it at time received. In an action to recover the alleged balance due on an account for goods sold and delivered, in which the defense\ was an accord and satisfaction by giving of a check, held that, under the facts in evidence, plaintiff's denial that the check had the words “in full payment of all demands up to date” upon it at the time he received and cashed it, was entitled to little credence.